DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of the claims is the inclusion of the claim limitation of claims 1 and 10 "a first steering module and a second steering module; each steering module including: a one-piece plastic housing". Elhardt et al. (US 9,510,503) teaches a one-piece composite molded structure 115 but does not teach independent first and second steering lever modules as claimed in the present invention. For this reason, the present invention is a novel, nonobvious improvement over US 9,510,503. The present application is also allowed because of the inclusion of the limitation “a pair of steering arm brackets pivotably mounted in and extending through a pair of central passages in a pair of one-piece plastic housings” and “a park brake actuation member that is actuated by pivoting each of the steering arm brackets against a sloped stop surface in each of the central passages” in claim 6. Elhardt teaches both steering arm brackets pivotably mounted in the same one-piece composite mold but does not teach each steering arm bracket mounted in its own one-piece plastic housing. Also, Examiner’s objections to the drawings were corrected and are now in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA MARIE MCGUIRE whose telephone number is (571)272-6163.  The examiner can normally be reached on Mon through Fri 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA MARIE MCGUIRE/Examiner, Art Unit 3611                                                                                                                                                                                                        /RUTH ILAN/Primary Examiner, Art Unit 3616